PER CURIAM.
As the issue raised in the instant petition has been considered and rejected by this Court in Andrews v. State, 218 So.3d 466 (Fla. 1st DCA 2017), we deny the petition. However, as we did in Andrews, we certify the following question as one of great importance:
WHETHER AN INDIGENT DEFENDANT WHO IS REPRESENTED BY PRIVATE COUNSEL PRO BONO IS ENTITLED TO FILE MOTIONS PERTAINING TO THE APPOINTMENT AND COSTS OF EXPERTS, MITIGATION ' SPECIALISTS, AND INVESTIGATORS EX PARTE AND UNDER SEAL, WITH SERVICE TO THE JUSTICE ADMINISTRATIVE COMMISSION AND NOTICE TO THE STATE ATTORNEY’S OFFICE, AND TO HAVE ANY HEARING ON SUCH MOTIONS EX PARTE, WITH ONLY THE DEFENDANT AND THE COMMISSION PRESENT.
PETITION DENIED.
LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.